IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
SHAWN M. GARVIN, SECRETARY                   )
of the DELAWARE DEPARTMENT                   )
OF NATURAL RESOURCES AND                     )
ENVIRONMENTAL CONTROL,                       )
         Plaintiff,                          )      C.A. No.: N19M-10-195 SKR
         v.                                  )
JESSE SINGH, Operator of Super               )
Gas, f/k/a Bridge Gulf,                      )
         Defendant.                          )



           DECISION ON DAMAGES AFTER SUMMARY JUDGMENT
William J. Kassab, Esq., Deputy Attorney General for Delaware Department of
Justice, Attorney for Plaintiff Shawn M. Garvin, Secretary of the Delaware
Department of Natural Resources and Environmental Control.
Bayard J. Snyder, Esq., Snyder & Associates, P.A., Attorney for Defendant Jesse
Singh.
                I.     FACTUAL AND PROCEDURAL BACKGROUND
      On October 23, 2019, Plaintiff Shawn M. Garvin, Secretary of the Delaware
Department of Natural Resources and Environmental Control (“DNREC”) filed a
Complaint against Defendant Jesse Singh (“Singh”), the operator of Super Gas, a
gasoline-dispensing facility in New Castle, Delaware. The Complaint arises from
Administrative Penalty Order No. 2018-WH-0065 (“the Order”) which was served
on Singh on November 28, 2018, for a violation of the Underground Storage Tank
(“UST”) Regulations.1 DNREC had inspected Singh’s underground storage tank


1
    7 Del. Admin. C. §1351.
on March 13, 2017, and found eighteen violations of the UST Regulations and
Regulations Governing the Control of Volatile Organic Compound Emissions.2 On
March 20, 2017, DNREC issued a Request for Information letter to Singh,
outlining the eighteen violations. On June 27, 2017, DNREC sent Singh a Notice
of Violation letter. Singh ultimately submitted documentation to DNREC curing
seventeen of the eighteen violations. Singh failed to cure the remaining violation of
the UST Regulations, resulting in the Order. The violation in question was for a
failure to produce annual automatic tank gauging equipment inspection results for
the year 2016.

    The Order directed Singh to pay an administrative penalty of $27,275.00, and
an additional $2,950.00 for costs. 3 The Complaint requests a court order directing
Singh to pay the money requested in the Order, in addition to a civil penalty. On
March 26, 2021, Plaintiff filed a Motion for Summary Judgment, arguing that
Singh had not produced any evidence to contradict the allegations of the
Complaint. On August 11, 2021, Singh filed a response, conceding liability and the
costs of $2,950.00, but opposing the amount of the administrative penalty,
$27,275.00, and the civil penalty. On August 13, 2021, the Court granted the
Plaintiff’s Motion for Summary Judgment as to liability, and requested additional
briefing to determine damages.

                             II.     STANDARD OF REVIEW
    The General Assembly authorized DNREC to exercise the sovereign power of
the State of Delaware to protect the land and water resources of the State from



2
 7 Del. Admin. C. §1124.
3
 The Order assessed Singh a $27,275.00 administrative penalty, but the Complaint later lists the
amount as $27,750.00. See, Complaint, ¶ 20, 25. To resolve this discrepancy, the Court will
utilize the $27,275.00 amount referenced in the Order. See, Complaint, Exhibit 3.
                                               2
pollution in order to protect the public health, safety, and welfare. 4 The Secretary
of DNREC (“the Secretary”) is in charge of enforcement. 5 This includes the ability
to invoke administrative and civil penalties. 6

    In the event of nonpayment of an administrative penalty after all legal appeals
have been exhausted, a civil action may be brought by the Secretary in the Superior
Court for collection of the administrative penalty, including interest, attorneys'
fees, and costs. 7 The validity, amount, and appropriateness of such administrative
penalty shall not be subject to review.8

    Any person found in violation of the Delaware Underground Storage Tank Act
shall be liable for a civil penalty of not less than $1,000.00, nor more than
$25,000.00 for each day of the violation. 9 The Superior Court shall have
jurisdiction over such offenses.10

                                     III.    ANALYSIS
    A. The Order

    Plaintiff seeks an administrative penalty of $27,275.00 and an award of costs of
$2,950.00, both originating from the Order. Singh has not challenged the fact that
he was assessed an administrative penalty in the amount of $27,275.00 or that he
failed to appeal any of the assessments in the Order. Hence, the only means by
which Singh could find reprieve from the assessments in the Order is if the Court




4
  7 Del. C. §6001.
5
  Delaware Solid Waste Auth. v. Delaware Dept. of Nat. Resources and Envtl. Control, 250 A.3d
94, 100 (Del. 2021).
6
  7 Del. C. §6005(b)(3); 7 Del. C. §7411(e).
7
  7 Del. C. §6005(b)(3).
8
  Id.
9
  7 Del. C. §7411(e).
10
   Id.
                                              3
has the discretion to suspend any portion of the civil or administrative penalties,
and exercises that discretion in his favor.

       Hence, the Court requested supplemental submissions on whether the Court
has inherent discretion to suspend any portion of the administrative penalty. Both
parties point to the Delaware Supreme Court’s decision in Dep't of Nat. Res. v.
Front St. Properties, 11 in support of their respective positions. The Court finds
that Front Street, is inapposite to the issue of suspension of the administrative
penalty. It does not address whether a court can modify or suspend an
administrative penalty assessed pursuant to 7 Del. C. §6005(b)(3). Rather, Front
Street addresses the Court’s authority to suspend civil penalties pursuant to 7 Del.
C. 7411(e).12 There, the Delaware Supreme Court held that the trial judge had the
authority to suspend the civil penalty at issue. It stated, “The General Assembly
could choose to deny our courts the power to suspend civil penalties . . .
Nevertheless, the General Assembly did not do so in 7 Del. C. § 7411(e).” 13

       In this case, 7 Del. C. §6005(b)(3) governs the administrative penalty. The
statute expressly states that “the validity, amount and appropriateness of such
administrative penalty shall not be subject to review.” 14 The General Assembly has
in fact denied the Court the ability to suspend such administrative penalties. Hence,
the Court is precluded from altering the $27,275.00 administrative penalty assessed
in the Order. For that reason, Singh is responsible for payment of the entire
administrative penalty of $27,275.00 and an award of costs of $2,950.00, both
originating from the Order.


11
   Dep't of Nat. Res. v. Front St. Properties, 808 A.2d 1204, 2002 WL 31432384 (Del. 2002)
(TABLE).
12
   Id. at *2.
13
   Id.
14
   7 Del. C. §6005(b)(3).
                                              4
     B. The Civil Penalty

       Plaintiff also seeks an additional $2,500.00 for Singh’s repeated failure to
comply with the Order since December 29, 2018. 15 Any violation of Chapter 60 of
Title 7 of the Delaware Code shall be punishable, if the violation has been
completed, by a civil penalty imposed by the Court of not less than $1,000.00 nor
more than $10,000.00 for each completed violation.16 The violator shall also be
liable for a civil penalty of not less than $1,000.00, nor more than $25,000.00 for
each day of the violation. 17 Plaintiff asserts that Singh technically owes “civil
penalties in excess of millions of dollars” because he has been in violation of the
Order for more than two and a half years. 18 Plaintiff acknowledges that this would
be excessive and instead seeks an award of $1,000.00 per year of the violation of
the Order, resulting in $2,500.00.

       The Court previously addressed and established that it does have discretion
to suspend a civil penalty pursuant to 7 Del. C. §7411(e). The Court requested that
Plaintiff address what factors the Court should consider in assessing such a civil
penalty. Plaintiff claims that the Court should look to the factors listed in 7 Del. C.
§6005(b)(3). They are (1) the nature, circumstances, extent, and gravity of the
violation, (2) the ability of the violator to pay, (3) any prior history of such
violations, (4) the degree of culpability, economic benefit, or savings, if any,
resulting from the violation, and (5) such other matters as justice may require.19
Plaintiff contends that consideration of these factors supports a $2,500.00 civil
penalty. Specifically, Plaintiff states that, “Singh’s prolonged failure to comply . . .

15
   This is the date that the Order became unappealable, thirty-one days after Singh received the
Order.
16
   7 Del. C. §6005(b)(1).
17
   7 Del. C. §7411(e).
18
   Plaintiff’s Supplement Brief on Penalties ¶ 9.
19
   7 Del. C. §6005(b)(3).
                                                5
is a significant violation that ultimately required the Department to initiate this
action . . .” 20

        Singh contends that the civil penalty is disproportionate to the severity of the
violation. He specifically violated UST Regulation Part B, Section 2.9.5., which
requires owners to have all tank gauge equipment inspected by a certified
technician once every twelve months.21 Singh states that “[i]n late 2016 [he]
changed the contractor who monitored the underground tanks to lower his
company’s expenses.” 22 He was unaware of the contractor’s inadequate
performance until he received Plaintiff’s Request for Information letter on March
20, 2017. 23 He has since fired that contractor. Singh argues that “[t]he fired
contractor was responsible for maintaining these inspection results for 2016.
Having fired the contractor [I am] unable to produce the 2016 records.”24 Singh
argues that he was otherwise compliant. Within thirty days of the receipt of the
letter, he cured sixteen of the eighteen violations in question. Then, at a meeting on
July 20, 2017, with DNREC, Singh cured the seventeenth violation.

        Singh relies upon Front Street, in which the trial judge reduced the civil
penalties because the violator, Front Street Properties, had no history of
environmental violations, and the violation had caused no demonstrable
environmental harm.25 Front Street Properties operated a gas station and had
breached the Underground Storage Tank Act; it never permanently removed or
properly abandoned the UST systems after they had been out of service for more



20
   Plaintiff’s Supplement Brief on Penalties ¶ 11.
21
   Defendant’s Reply for Penalty Amount, Exhibit 1 at 3.
22
   Defendant’s Reply for Penalty Amount at 2.
23
   Defendant’s Reply for Penalty Amount, Exhibit 2.
24
   Defendant’s Reply for Penalty Amount at 3.
25
   Dep't of Nat. Res. v. Front St. Properties, WL 31432384 at *2 (Del. 2002) (TABLE).
                                              6
than twelve months.26 The trial judge imposed minimum penalties and suspended a
portion of them.27

       This Court finds that civil assessment by Plaintiff against Singh in the
amount of $2,500 is reasonable and extremely gracious considering the amounts
that could have been assessed under in 7 Del. C. §6005(b)(1) and in 7 Del. C.
§7411(e) for failure to comply with the Order since December 29, 2018. After
considering the totality of the factors set forth in 7 Del. C. §6005(b)(3), the Court
finds that the assessment of a civil penalty in the amount of $2,500.00 is
reasonable.28

                                      IV.    CONCLUSION
       For the foregoing reasons, the Court enters judgment in favor of Plaintiff and
against Singh for an administrative penalty of $27,275.00, costs in the amount of
$2,950.00 and a civil penalty in the amount of $2,500.



       IT IS SO ORDERED, this 21st day of December, 2021.



                                                          /s/ Sheldon K. Rennie
                                                          Sheldon K. Rennie, Judge




26
   UST Reg. Part B § 3.01 C.
27
   Front St. Properties. 2002 WL 31432384 at *1.
28
   Plaintiff asserts that Singh has been in violation of the Order for over two and a half years and
has accrued civil penalties in excess of one million dollars pursuant to §§6005(b)(1) and 7411(e).
Plaintiff, however, only assessed penalty of $1,000 per year of violation of the Order.
                                                 7